Per Curiam,
The contract was one of agency only, and therefore revocable at any time for good cause. A very material stipulation of the contract was that plaintiffs should “ deposit daily all money received ” to the order of defendants, and this not being done, defendants terminated the agreement and took charge of the business themselves. The finding of the court below on this point is that “ while the terminating of the contract may have resulted in loss to plaintiffs, they alone are responsible for this loss. The agreement does not provide for a commission upon all lots sold by plaintiffs—it provides for the payment to them by defendant of twenty-five per cent of moneys collected and paid over daily, which twenty-five per cent is to be in full of all demands for compensation. This agreement, at least to the extent that it requires daily payments, was almost continuously violated by plaintiffs from the time, the first payments were made to them under its terms until its termination.”
An account having been stated, it appeared that plaintiffs were indebted to defendants in a greater amount than the commissions retained by the latter. The bill therefore was properly dismissed.
Decree affirmed at costs of appellant.